DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In light of the amendments to the claims filed on 06/02/2022 in which claims 1-2, 5, 13, and 20 were amended, claims 6-10, 16-17, and 24-26 were cancelled, and claims 27-40 were added; claims 1-5, 11-15, 18-23 and 27-40 are pending in the instant application and are examined on the merits herein. 

Response to Arguments
Priority:
The applicant has not argued or shown evidence that the claim to priority for claims 3-5 and 14-15 should be adjusted by the examiner; therefore, the priority is maintained. 

Specification:
The objections to the specification have been withdrawn in view of the amendments to the specification filed on 06/02/2022. 

Claim Rejections under 35 U.S.C. 112(b):
The rejection of claim 26 under 35 U.S.C. 112(b) has been rendered moot by the cancellation of the claim.

Claim Rejections under 35 U.S.C. 102(a)(1) and 103:
Applicant’s arguments filed on 06/02/2022 have been fully considered and are not considered persuasive and/or where the claim amendments have necessitated new rejections. 
Regarding amended claim 1, the applicant asserts on pg. 11-12 that the reference used to reject claim 1, Gourlay, fails to teach or suggest and teaches away from the limitations as recited in amended claim 1. The arguments set forth by the applicant are as follows: the applicant asserts that Gourlay fails to teach that the one or more apertures of the inner wall provide continuous fluid communication and that Gourlay teaches away from this limitation.
In response to the applicant’s arguments, the examiner acknowledges the applicant’s argument and notes that Gourlay was not used in the previous Office Action to disclose apertures providing continuous fluid communication. Further, the amendments to claim 1 have necessitated a new grounds of rejection as explained below. 
Regarding amended claims 13 and 20, the applicant asserts on pg. 13 that the reference used to reject claims 13 and 20, Gourlay, fails to teach or suggest the limitations as recited in amended claims 13 and 20. The arguments set forth by the applicant are as follows: the applicant asserts that Gourlay fails to teach that the one or more apertures of the inner wall provide continuous fluid communication and exposing the aspirate to an absorbent via one or more apertures of the inner wall…wherein the apertures provide continuous fluid communication. 
As the amendments to claims 13 and 20 are similar to the amendments made to claim 1, the examiner responds similarly. The amendments to claims 13 and 20 have necessitated a new grounds of rejection as explained below. 
Regarding new claims 27-31 and 37-40, the applicant asserts on pg. 12-14 that the reference used to reject the independent claims, Gourlay, does not teach the limitations as recited in the new claims. The arguments set forth by the applicant are as follows: the applicant asserts that Gourlay fails to teach the limitations of the new claims and that the new claims would obviate the purpose and function of the inner wall of Gourlay. 
In response to the applicant’s arguments, the examiner acknowledges the applicant’s arguments and notes that Gourlay was not used in the previous Office Action to disclose the limitations of the new claims. As the new claims have not been previously examined, the amendments have necessitated new grounds of rejection as explained below. 
 Last, regarding claim 31, which includes the limitations of claim 1 and cancelled claims 6-8 and new limitations, the applicant asserts on pg. 14-15 that the reference used to reject claims 1 and 6-8, Gourlay, does not teach the limitations as recited in new claim 31. The arguments set forth by the applicant are as follows: the applicant asserts that Gourlay fails to teach a plunger for longitudinal movement within the first and second portions of the barrel.
In response to the applicant’s arguments, the examiner acknowledges the applicant’s arguments and notes that Gourlay was not used in the previous Office Action to disclose a plunger for longitudinal movement within the first and second portions of the barrel. Further, the amendments to claims 1 and 6-8 as made in new claim 31 have necessitated a new grounds of rejection as explained below. 

Priority
This application is a 371 of PCT/US2017/063678 filed on 12/12/2016, which claims priority to U.S. Provisional application no. 62/432,882 filed on 11/29/2017. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/432,882, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application does not provide support in the specification for the limitations of claims 3-5, 14-15, 27-30 and 37-40 in the instant application. Regarding claims 3 and 14, Application no. ‘882 does not provide support for the apertures being formed in only one portion of the inner wall. Regarding claims 27-28, 37, and 39, Application no. ‘882 does not provide support for the inner wall being attached to the barrel. Regarding claims 29 and 40, Application no. ‘882 does not provide support for the inner wall being unitary. Regarding claims 30 and 38, Application no. ‘882 does not provide support for the attachment of the inner wall to the barrel precluding rotation of the inner wall. Claims 4-5 and 15 do not receive priority by depending upon a claim that does not receive priority. Accordingly, claims 3-5, 14-15, 27-30, and 37-40 do not receive priority of the application filed on 12/12/2016.
Priority is given for claims 1-2, 11-13, 18-23, and 31-36 to the prior-filed application, Application No. 62/432,882, filed on 12/12/2016.
No priority is given to claims 3-5, 14-15, 27-30, and 37-40. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 29 and 40 recite the limitation "the inner wall is unitary" in lines 1-2. This limitation is not properly disclosed in the specification.
Claims 27-28, 37, and 39 recite limitations regarding the inner wall being attached to the barrel. This limitation is not properly disclosed in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite limitations regarding a prevention of rotation of the inner wall through an attachment between the inner wall and the barrel of the syringe. The specification on pg. 2 para.  For the sake of compact prosecution, the examiner is treating the claim as though any sufficient attachment between the inner wall and barrel would preclude the inner wall from rotating. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "the chamber" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the chamber" in line 2. There is insufficient antecedent basis for this limitation in the claim.
The rejections of claims 35-36 could be rendered moot by changing the dependency of both claims to claim 34. For the sake of compact prosecution, the examiner is treating the claims as though they are dependent upon claim 34. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 12-15, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by P.G. Pub. no. US2015/0352266 to Gourlay (IDS dated 06/04/2019).
Regarding claim 1, Gourlay discloses a syringe (Fig. 1, 11 syringe) for withdrawing an aspirate from a body (para. 0014 lines 1-5), comprising: a barrel (Fig. 2, 26 barrel) having an inner wall (Fig. 2-4, 21 and 23 inner wall) extending therein, the inner wall (Fig. 2-4, 21 and 23 inner wall) having one or more apertures (Fig. 2 and 4, 22 and 24 apertures) formed therein; an absorbent (Fig. 2-4, 25 absorbent) positioned between and in contact with the inner wall (Fig. 2-4, 25 absorbent positioned in contact with  21 and 23 inner wall) and an outer wall of the barrel (Fig. 2, 26 barrel); a plunger (Fig. 1-2, 15 plunger) for longitudinal movement within the barrel (Fig. 2, 26 barrel); and a gasket (para. 0062 lines 3-7 gasket) attached to an end of the plunger (Fig. 1-2, 15 plunger) forms a seal via contact with the inner wall (para. 0062 lines 3-7; Fig. 2-4, 21 and 23 inner wall) wherein the one or more apertures (Fig. 2 and 4, 22 and 24 apertures) provide continuous fluid communication between the absorbent (Fig. 2-4, 25 absorbent) and a channel at least partially defined by the inner wall (para. 0066 lines 1-5, in the instance that 22 and 24 apertures are brought into registration a channel is formed allowing continuous fluid flow from 31 chamber within 21 and 23 inner wall to 25 absorbent; Fig. 2-4, 21 and 23 inner wall).
Regarding claim 2, Gourlay discloses that the inner wall (Fig. 2-4, 21 and 23 inner wall) and the outer wall (Fig. 2, 26 barrel) define a chamber and the absorbent (Fig. 2-4, 25 absorbent) is positioned within the chamber (para. 0026).
Regarding claim 3, Gourlay discloses that the one or more apertures (Fig. 2 and 22 and 24 apertures) are formed in a first portion of the inner wall (Fig. 2-4, 21 and 23 inner wall, first portion defined as the portion of the inner wall along the longitudinal axis of the barrel).
Regarding claim 4, Gourlay discloses that the chamber (para. 0026) is defined along the first portion of the inner wall (Fig. 2-4, 21 and 23 inner wall, first portion defined as the portion of the inner wall along the longitudinal axis of the barrel) wherein one or more apertures are formed (para. 0026 lines 5-12).
Regarding claim 5, Gourlay discloses that a second portion of the inner wall (Fig. 2-4, 21 and 23 inner wall, second portion defined as the proximal end portion of the inner wall along the latitudinal axis of the barrel) is impermeable (para. 0061, lines 6-9). 
Regarding claim 12, Gourlay discloses a filter extending within the chamber and positioned between the inner wall (Fig. 2-4, 21 and 23 inner wall) and the absorbent (para. 0064 lines 7-11; Fig. 2-4, 25 absorbent).
Regarding claim 13, Gourlay discloses a syringe (Fig. 1, 11 syringe) for withdrawing an aspirate from a body (para. 0014 lines 1-5), comprising: a barrel (Fig. 2, 26 barrel) having an inner wall (Fig. 2-4, 21 and 23 inner wall), the inner wall (Fig. 2-4, 21 and 23 inner wall) having one or more apertures (Fig. 2 and 4, 22 and 24 apertures) formed therein; an absorbent (Fig. 2-4, 25 absorbent) positioned between and in contact with the inner wall (Fig. 2-4, 25 absorbent positioned in contact with  21 and 23 inner wall) and an outer wall of the barrel (Fig. 2, 26 barrel); a plunger (Fig. 1-2, 15 plunger) for longitudinal movement within the inner wall (Fig. 2-4, 21 and 23 inner wall); and a gasket (para. 0062 lines 3-7 gasket) supported by the plunger (Fig. 1-2, 15 plunger) and contacting the inner wall during the longitudinal movement (para. 0062, lines 3-7; Fig. 2-4, 21 and 23 inner wall) wherein the one or more apertures (Fig. 2 and 4, 22 and 24 apertures) provide continuous fluid communication between the absorbent (Fig. 2-4, 25 absorbent) and a channel at least partially defined by the inner wall (para. 0066 lines 1-5, in the instance that 22 and 24 apertures are brought into registration a channel is formed allowing continuous fluid flow from 31 chamber within 21 and 23 inner wall to 25 absorbent; Fig. 2-4, 21 and 23 inner wall).
Regarding claim 14, Gourlay discloses that the one or more apertures (Fig. 2 and 22 and 24 apertures) are formed in a first portion of the inner wall (Fig. 2-4, 21 and 23 inner wall, first portion defined as the portion of the inner wall along the longitudinal axis of the barrel).
Regarding claim 15, Gourlay discloses that a second portion of the inner wall (Fig. 2-4, 21 and 23 inner wall, second portion defined as the proximal end portion of the inner wall along the latitudinal axis of the barrel) is impermeable (para. 0061, lines 6-9).
Regarding claim 19, Gourlay discloses a filter extending within and positioned between the inner wall (Fig. 2-4, 21 and 23 inner wall) and the absorbent (para. 0064 lines 7-11; Fig. 2-4, 25 absorbent).
Regarding claim 20, Gourlay discloses a method of securing fat cells using a syringe (para. 0049; Fig. 1, 11 syringe), comprising the steps of: retracting a plunger (Fig. 1-2, 15 plunger) supporting a gasket (para. 0062 lines 3-7 gasket) in contact with an inner wall (Fig. 2-4, 21 and 23 inner wall) of a barrel (Fig. 2, 25 barrel) of the syringe (Fig. 1, 11 syringe) from a first position in order to draw an aspirate from a harvest site of a body into the barrel (para. 0038 lines 8-10, 0050; Fig. 2, 25 barrel); exposing the aspirate to an absorbent (Fig. 2-4, 25 absorbent) via one or more apertures (Fig. 2 and 4, 22 and 24 apertures) formed in the inner wall (Fig. 2-4, 21 and 23 inner wall) that provide continuous fluid communication between the absorbent (Fig. 2-4, 25 absorbent) and a channel at least partially defined by the inner wall (para. 0066 lines 1-5, in the instance that 22 and 24 apertures are brought into registration a channel is formed allowing continuous fluid flow from 31 chamber within 21 and 23 inner wall to 25 absorbent; Fig. 2-4, 21 and 23 inner wall), positioned between and in contact with the inner wall (Fig. 2-4, 25 absorbent positioned in contact with  21 and 23 inner wall) and an outer wall of the barrel (Fig. 2, 26 barrel) for absorbing a portion of the aspirate (para. 0051 lines 2-4); and moving the plunger (Fig. 1-2, 15 plunger) and gasket (para. 0042 lines 1-7, 0062 lines 3-7 gasket) toward the first position such that a remaining portion of the aspirate is no longer exposed to the absorbent (para. 0042-0043 lines 7-11 and 1-2, 0053; Fig. 2-4, 25 absorbent).
Regarding claim 21, Gourlay discloses that the exposing step includes the step of filtering the aspirate (para. 0042 lines 4-7).
Regarding claim 22, Gourlay discloses that the moving step includes the step of returning the remaining portion of the aspirate to a grafting site of the body (para. 0053).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent no. 5,338,294 to Blake, III (hereinafter referred to as “Blake”) in view of P.G. Pub. no. US2015/0352266 to Gourlay (IDS dated 06/04/2019).
Regarding claim 1, Blake discloses a syringe for withdrawing an aspirate from a body (col. 1 lines 6-10), comprising: a barrel (12 barrel) having an inner wall (84 inner wall) extending therein, the inner wall (84 inner wall) having one or more apertures formed therein (col. 5 lines 43-52, 84 inner wall made from a mesh screen material); a plunger (16 plunger) for longitudinal movement within the barrel (Fig. 7-8 showing longitudinal movement of 16 plunger within 12 barrel); and a gasket (30 sealing ring) attached to an end of the plunger (34 end of 16 plunger) forms a seal via contact with the outer wall (col. 4 lines 43-46; 30 sealing ring connected with 36 interior surface of 12 barrel), wherein the one or more apertures (84 inner wall mesh screen) provide continuous fluid communication between the outer wall (36 interior surface of 12 barrel) and a channel (Fig. 1, 61 barrel interior between 36 interior surface of 12 barrel and 84 inner wall) at least partially defined by the inner wall (84 inner wall).  
Blake differs from the instant application in that Blake fails to disclose an absorbent positioned between the inner wall and an outer wall of the barrel and a gasket attached to an end of the plunger forming a seal via contact with the inner wall.
Gourlay teaches a syringe (11 syringe) comprising an absorbent (25 absorbent) positioned between the inner wall (21 and 23 inner wall) and an outer wall of the barrel (12 outer wall) and a gasket attached to an end of a plunger (para. 0062 lines 3-7; 15 plunger) forming a seal via contact with the inner wall (para. 0062 lines 1-7; 21 inner wall of 21 and 23 sleeve).
Gourlay is considered to be analogous to the instantly claimed invention in that Gourlay discloses a syringe for processing fat during liposuction. One of ordinary skill in the art would have been motivated to modify the system of Blake to comprise an absorbent positioned between the inner wall and an outer wall of the barrel as taught by Gourlay, because Gourlay teaches that an absorbent material concentrates lipocytes in the fatty material while removing water and dissolved species through absorption (see para. 0015 lines 1-7). Further, it would have been obvious to one of ordinary skill in the art to move the gasket of Blake to be in contact with the inner wall as taught by Gourlay, as it has been held that mere rearrangement of parts can be considered obvious if the part is still capable of performing the same function. In this case, the gasket forming a seal at the end of the plunger of both Blake (col. 4 lines 46-50, syringe plunger creates partial vacuum) and Gourlay (para. 0041, syringe plunger creates low pressure) is used to create a suctioning force within the system.
Regarding claim 27, Blake discloses that the inner wall (84 inner wall) is attached to and extending within the barrel (84 inner wall attached to 44 valve flange of 12 barrel by 88 threads and 82 projecting collar). 
Regarding claim 28, Blake discloses that the inner wall (84 inner wall) is attached to a proximal end of the barrel (Fig. 1 showing 84 inner wall attached to 44 valve flange of 12 barrel by 88 threads and 82 projecting collar at outlet end of 12 barrel). 
Regarding claim 29, Blake discloses that the inner wall (84 inner wall) is unitary (col. 5 lines 43-52, 84 inner wall is a one-piece construction made from 86 support frame and 90 mesh screen).
Regarding claim 30, Blake discloses that the inner wall (84 inner wall) is prevented from rotating relative the barrel (12 barrel) through contact between the inner wall (84 inner wall) and the barrel ((84 inner wall attached to 44 valve flange of 12 barrel by 88 threads and 82 projecting collar; Fig. 7-8, no rotation of 84 inner wall is disclosed in normal operation of 10 syringe).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gourlay as applied to claim 1 above, and further in view of P.G. Pub. no. US2013/0158515 to Austen (PTO-892).
The disclosures of Gourlay are described in the rejection starting at paragraph 15 above. 
Regarding claim 11, Gourlay differs from the instantly claimed invention in that Gourlay fails to disclose that the absorbent includes at least two different materials. 
Austen teaches an absorbent material comprised of a mixture of absorbent and adsorbents (para. 0069 lines 6-14).
Austen is considered to be analogous to the instantly claimed invention in that Austen teaches a fat processing syringe device. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the absorbent of Gourlay to include at least two different materials as taught by Austen, because Austen teaches that impurities and fluids, such as tumescent fluid or free lipids, can be removed in such an absorbent material (para. 0009 lines 17-21).

Claims 13 and 37-40 rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. no. US/2006/0093527 A1 to Buss (PTO-892) in view of P.G. Pub. no. US2015/0352266 to Gourlay (IDS dated 06/04/2019).
Regarding claim 13, Buss discloses a syringe (10 syringe) for withdrawing an aspirate from a body (para. 0042 lines 11-13), comprising: a barrel (12 barrel) having an inner wall (14 inner wall), the inner wall (14 inner wall) having one or more apertures formed therein (para. 0042 lines 1-5); a plunger (25 plunger assembly) for longitudinal movement within the inner wall (para. 0047 lines 4-8; 14 inner wall); and a gasket (29 plunger tip) supported by the plunger (25 plunger assembly) and contacting the inner wall (14 inner wall) during the longitudinal movement (para. 0047 lines 4-8), wherein the one or more apertures provide continuous fluid communication between the outer wall (12 barrel outer wall) and a channel at least partially defined by the inner wall (para. 0042 lines 5-11; apertures of 14 inner wall allow free fluid flow into a space between 14 inner wall and 12 barrel outer wall).  
Buss differs from the instantly claimed invention in that Buss fails to disclose an absorbent positioned between the inner wall and an outer wall of the barrel.
Gourlay teaches a syringe (11 syringe) for withdrawing an aspirate from the body comprising an absorbent (25 absorbent) positioned between the inner wall (21 and 23 inner wall) and an outer wall of the barrel (12 outer wall).
Gourlay is considered to be analogous to the instantly claimed invention in that Gourlay discloses a syringe for processing fat during liposuction. One of ordinary skill in the art would have been motivated to modify the system of Buss to comprise an absorbent between the inner wall and outer wall as taught by Gourlay, because Gourlay teaches that an absorbent material concentrates lipocytes in the fatty material while removing water and dissolved species through absorption (see para. 0015 lines 1-7).
Regarding claim 37, Buss discloses that the inner wall (14 inner wall) is attached to the barrel (para. 0043 lines 3-5 and 11-17; Fig. 1, 14 inner wall attached to and sealed against 12 barrel through connection to 16 proximal filter support and 20 sealing ring).  
Regarding claim 38, Buss discloses that the attachment of the inner wall to the barrel (para. 0043 lines 3-5 and 11-17; Fig. 1, 14 inner wall attached to and sealed against 12 barrel through connection to 16 proximal filter support and 20 sealing ring) prevents relative rotation between the inner wall (14 inner wall) and the barrel (para. 0043 lines 3-5; Fig. 1, 16 proximal filter keeps 14 inner wall in place within 12 barrel).  
Regarding claim 39, Buss discloses that the inner wall (14 inner wall) is attached to a proximal end of the barrel (para. 0043 lines 3-5 and 11-17; Fig. 1, 14 inner wall attached to and sealed against 12 barrel through connection to 16 proximal filter support and 20 sealing ring).  
Regarding claim 40, Buss discloses that the inner wall (14 inner wall) is unitary (para. 0043 lines 1-3 and 19-21).    

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gourlay as applied to claim 13 above, and further in view of P.G. Pub. no. US2013/0158515 to Austen (PTO-892).
The disclosures of Gourlay are described in the rejection starting at paragraph 15 above.
Regarding claim 18, Gourlay differs from the instantly claimed invention in that Gourlay fails to disclose that the absorbent includes at least two different materials. 
Austen teaches an absorbent material comprised of a mixture of absorbent and adsorbents (para. 0069 lines 6-14).
Austen is considered to be analogous to the instantly claimed invention in that Austen teaches a fat processing syringe device. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the absorbent of Gourlay to include at least two different materials as taught by Austen, because Austen teaches that impurities and fluids, such as tumescent fluid or free lipids, can be removed in such an absorbent material (para. 0009 lines 17-21).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gourlay as applied to claim 20 above, and further in view of P.G. Pub. no. US2013/0158515 to Austen (PTO-892).
The disclosures of Gourlay are described in the rejection starting at paragraph 15 above. 
Regarding claim 23, Gourlay differs from the instantly claimed invention in that Gourlay fails to disclose the step of agitating the syringe to promote absorption. 
Austen teaches agitating the fat processing device to promote absorption (para. 0081 lines 8-11). 
Austen is considered to be analogous to the instantly claimed invention in that Austen teaches a fat processing syringe device. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the method of Gourlay to further include agitating the syringe as taught by Austen, because Austen teaches that agitating the device ensures sufficient contact between the adipose tissue and the absorbent material (see para. 0081 lines 9-11).  

Claims 31-32, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. no. US/2013/0030322 A1 to Levine (PTO-892) in view of P.G. Pub. no. US2015/0352266 to Gourlay (IDS dated 06/04/2019).
Regarding claim 31, Levine discloses a syringe (10 syringe) for withdrawing an aspirate from a body (Fig. 8B showing the syringe system collecting aspirate from a donor site), comprising: a barrel (12 barrel) including first (14 first portion) and second portions (16 second portion), the first portion (14 first portion) having a lesser diameter than the second portion (Fig. 1, 14 first portion having a lesser diameter than 16 second portion); a sleeve (20 and 26 sleeve) extending within the second portion (Fig.1. 20 and 26 sleeve extending within 16 second portion), the sleeve (20 and 26 sleeve) having one or more apertures (30 and 32 fenestrations of 20 and 26 sleeve) formed therein; a plunger (34 plunger) for longitudinal movement within the first (14 first portion) and second portions (16 second portion) of the barrel (para. 0008 lines 22-26; para. 0029); and a gasket (40 rod end) attached to an end of the plunger (40 rod end attached to 36 elongate rod of 34 plunger) forms a seal via contact with an inner wall of the first portion (14 first portion) of the barrel (para. 0029; Fig. 3A, 12 barrel) and the sleeve (para. 0029; Fig. 3A, 26 inner wall of 20 and 26 sleeve).  
Levine differs from the instantly claimed invention in that Levine fails to disclose an absorbent positioned within the second portion.
Gourlay discloses a syringe (11 syringe) for withdrawing an aspirate from a body (para. 0014 lines 1-5), comprising a barrel including first (13 first portion) and second portions (12 second portion) and an absorbent (25 absorbent) positioned within the second portion (para. 0065, 25 absorbent placed into an annular chamber created in 12 second portion). 
Gourlay is considered to be analogous to the instantly claimed invention in that Gourlay teaches a syringe for processing fat in a liposuction procedure. One of ordinary skill in the art would have been motivated to modify the second portion of Levine to further comprise an absorbent as taught by Gourlay, because Gourlay teaches that an absorbent material concentrates lipocytes in the fatty material while removing water and dissolved species through absorption (see para. 0015 lines 1-7). 
Regarding claim 32, Levine discloses a diameter of the first portion inner wall (14 first portion) is substantially the same as a diameter of an inner wall of the sleeve (para. 0029, 40 rod end sealingly engaged with 26 inner wall of 20 and 26 sleeve and with 14 first portion; Fig. 3A showing 26 inner wall of 20 and 26 sleeve with substantially the same diameter as 14 first portion, 26 inner wall of 20 and 26 sleeve).  
Regarding claim 34, Levine discloses that the barrel second portion (16 second portion) and the sleeve (20 and 26 sleeve) define a chamber (para. 0025; 24 tissue collection chamber).
Levine differs from the instantly claimed invention in that Levine fails to disclose an absorbent positioned within the chamber. 
Gourlay teaches that the barrel second portion (12 second portion) and the sleeve (21 and 23 sleeve) define a chamber and the absorbent (25 absorbent) is positioned within the chamber (para. 0065).
The obviousness for modifying Levine with the modifications of Gourlay is explained in the rejection of claim 31 above.   
Regarding claim 36, Levine discloses a filter (68 or 70 filter) extending within the chamber (24 tissue collection chamber; Fig. 5A-C, 68 or 70 filter shown on the outside of 20 and 26 sleeve).
Levine differs from the instantly claimed invention in that Levine fails to disclose an absorbent within the chamber.
Gourlay teaches a filter extending within the chamber (para. 0064 lines 7-11, porous membrane bonded to the outer surface of 21 and 23 sleeve within the chamber) and positioned between the sleeve (21 and 23 sleeve) and the absorbent (para. 0064 lines 7-11, porous membrane bonded to the outer surface of 21 and 23 sleeve; 25 absorbent).  
The obviousness for modifying Levine with the modifications of Gourlay is explained in the rejection of claim 31 above. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Levine and Gourlay as applied to claims 31-32, and further in view of U.S Patent no. 5,512,054 to Morningstar (PTO-892).
The combined teachings of Levine and Gourlay are explained in the rejections of claims 31-32 above.
Regarding claim 33, the combined teachings of Levine and Gourlay fail to teach a second plunger concentrically positioned with the plunger.
Morningstar teaches a second plunger concentrically positioned within a plunger (Fig. 4, 20 first plunger, 23 second plunger).
Morningstar is considered to be analogous to the instantly claimed invention in that Morningstar teaches a syringe system. One of ordinary skill in the art would have been motivated to modify the plunger system of Levine and Gourlay to further comprise a second plunger concentrically positioned within a plunger as taught by Morningstar, because Morningstar teaches that including first and second chambers in the plunger structure provides higher pressure when initially drawing a material from a body and lower pressure when retracting the outer plunger (see col. 1 lines 45-48).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Levine and Gourlay as applied to claims 31 and 34, and further in view of U.S. P.G. Pub. no. US/2006/0093527 A1 to Buss (PTO-892).
The combined teachings of Levine and Gourlay are explained in the rejection of claims 31 and 34 above. 
Regarding claim 35, the combined teachings of Levine and Gourlay differ from the instantly claimed invention in that they fail to disclose the chamber further defined by a cap and a seal. 
Buss teaches a syringe (10 syringe) for withdrawing an aspirate from a body (para. 0042 lines 11-13) and a filter chamber (14 filter chamber) defined by a cap (18 distal support) and a seal (20 seal). 
Buss is considered to be analogous to the instantly claimed invention in that Buss teaches a fat processing syringe. One of ordinary skill in the art would have been motivated to modify the chamber of Levine and Gourlay to further comprise a cap and seal at its proximal end as taught by Buss, because Buss teaches that this seals the housing to allow vacuum to be created within the inner chamber (see para. 0045 lines 1-8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781